Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicoletta Kennedy on January 1, 2021.
Claims
The claim set filed November 17, 2020 has been amended as follows: 

Please cancel claims  26, 28, and 40-43.

24. (Currently Amended) A method for manufacturing a sports shoe, the method comprising: 
fabricating an upper with at least one fabric component, a majority by weight of the upper comprising a thermoplastic base material; 
fabricating a sole, a majority by weight of the sole comprising the thermoplastic base material; and

wherein fabricating the heel counter comprises forming an aperture in the heel counter; 
 wherein the sole and the upper are fabricated separately; and 
joining the sole and the upper to each other, wherein: 
the at least one fabric component comprises a Shore-D hardness of 54-74;
 the sole comprises a midsole and an outsole;
wherein the outsole is injected onto the midsole;
the outsole comprises a Shore-A hardness of 50-70;
the thermoplastic base material comprises at least one of thermoplastic polyurethane, polyamide, polyethylene terephthalate, or polybutylene terephthalate; and 
the thermoplastic base material comprises recycled material.  
 
27. (Currently Amended) The method of claim 24, wherein the recycled material of the thermoplastic base material.  


29. (Previously Presented) The method of claim 24, wherein the sole of the sports shoe comprises expanded foamed pellets comprising the thermoplastic base material.

30. (Previously presented) The method of claim 24, wherein the at least one fabric component comprises at least one of weft-knitted fabric, warp-knitted fabric, woven fabric, non- woven fabric, or braided fabric.  

31. (Previously presented) The method of claim 24, wherein the at least one fabric component comprises yarn comprising the thermoplastic base material.  

32. (Previously presented) The method of claim 24, wherein joining the sole and the upper to each other comprises steam molding the sports shoe to melt (i) a surface of the thermoplastic base material of the sole and (ii) a surface of the thermoplastic base material of the upper such that the sole and upper bond to each other without adhesive.  

33. (Previously presented) The method of claim 24, wherein: the midsole comprises expanded foamed pellets and the outsole comprises the thermoplastic base material.  

34. (Previously presented) The method of claim 24, wherein the midsole and the outsole are fabricated separately, the method further comprising: at least partially melting a surface of the thermoplastic base material of the midsole; Page 3 of 9 US2008 17807094 1Appl. No. 16/139,797Attorney Docket No.: 095163-1103734 Amdt. dated November 17, 2020 Response to Office Action of August 10, 2020 at least partially melting a surface of the thermoplastic base material of the outsole; and bonding the at least partially melted surfaces of the midsole and the outsole to each other without adhesive.  

35. (Previously presented) The method of claim 24, further comprising forming at least one profile element extending from a lower surface of the sole, wherein the at least one profile element comprises the thermoplastic base material.  

36. (Previously presented) The method of claim 24, further comprising: stitching the heel counter to an outer surface of the upper using a yarn comprising the thermoplastic base material.  

37. (Currently amended) The method of claim [[36]] 24, 

38. (Previously presented) The method of claim 24, further comprising fabricating an inner sock, wherein the inner sock comprises the thermoplastic base material. 
 
39. (Previously presented) The method of claim 24, wherein the upper comprises an ankle opening, the method further comprising arranging a film around the ankle opening, wherein the film comprises the thermoplastic base material.
  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowed over the prior art of record as none of them, alone or in combination, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732